Citation Nr: 0817728	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  00-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for fungal infection of 
the toes of both feet as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1966 to April 1968.  
The veteran also had 3 months and 27 days of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO denied the veteran's 
claims for an increased rating for residuals of a shell 
fragment wound of the right leg (Muscle Group XI); an 
increased rating for multiple, corneal scars, bilateral eyes 
with a traumatic cataract left eye; service connection for 
arthritis of the shoulders, hands, knees, feet and toes, as 
secondary to service connected disabilities; and service 
connection for fungal infection of the toes of both feet as 
secondary to Agent Orange exposure.

In a March 2001 decision, the Board denied the veteran's 
claim for an increased rating for residuals of a shell 
fragment wound of the right leg (Muscle Group XI) and 
remanded the claims for an increased rating for multiple, 
corneal scars, bilateral eyes with a traumatic cataract left 
eye; service connection for arthritis of the shoulders, 
hands, knees, feet and toes, as secondary to service 
connected disabilities; and service connection for fungal 
infection of the toes of both feet as secondary to Agent 
Orange exposure.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  An 
August 2002 joint motion of the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded as to the issue of an increased rating for 
residuals of a shell fragment wound of the right leg.  An 
August 2002 Court order granted the joint motion, and the 
case was returned to the Board.

Beginning in December 2002, the Board undertook additional 
development of the evidence on the issue of an increased 
rating for residuals of a shell fragment wound of the right 
leg, pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development has been completed.  However, the 
regulation permitting Board development was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of this, the issue 
of an increased rating for residuals of a shell fragment 
wound of the right leg was remanded by the Board in August 
2003 for the RO to comply with the notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000 
and to readjudicate the claim taking into account all 
evidence received since the statement of the case.  The 
requested development having been completed, the case was 
then once again before the Board for appellate consideration.

However, in November 2004, while the Board proceeded to 
decide the issue of entitlement to an increased rating for 
residuals of a shell fragment wound of the right leg, it 
determined that further notice and development was required 
for the remaining issues on appeal and remanded those issues 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (VCAA).  

An Order of the Court, dated in January 2005, reflects the 
dismissal of the veteran's appeal as to the issue of 
entitlement to an increased rating for residuals of a shell 
fragment wound of the right leg.

In an October 2006 decision, the Board denied the claim for 
service connection for arthritis of the shoulders, hands, 
knees, feet and toes, as secondary to service connected 
disabilities, and remanded the issues of entitlement to an 
increased rating for multiple, corneal scars, bilateral eyes, 
and entitlement to service connection for fungal infection of 
the toes of both feet as secondary to Agent Orange exposure, 
for evidentiary and procedural considerations.  The issue of 
entitlement to service connection for fungal infection of the 
toes of both feet as secondary to Agent Orange exposure is 
now ready for further appellate review.

The issue of entitlement to an evaluation in excess of 30 
percent for multiple, corneal scars, bilateral eyes with a 
traumatic cataract left eye is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Fungal infection of the toes of both feet did not have its 
onset during service and is not related to an in-service 
injury or disease.


CONCLUSION OF LAW

Fungal infection of the toes of both feet was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.




VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in November 2006.  The appellant was asked 
to submit evidence and/or information in his possession to 
the RO and notified of his and VA's respective duties.  The 
letter further advised the veteran of the bases for assigning 
ratings and effective dates.  While the notice letter was not 
sent before the initial RO rating decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a February 2008 
supplemental statement of the case following the November 
2006 notice letter. 




The Board acknowledges that the November 2006 letter was 
deficient in describing what evidence was required to 
substantiate a claim for direct or presumptive service 
connection; rather, the letter discussed secondary service 
connection.  However, the Board finds that this is 
nonprejudicial because in a June 1998 letter the RO notified 
the veteran that medical evidence showing that his condition 
had been treated since his discharge from service was 
required, and he was told to complete releases for any 
private treatment and notify the RO of any VA treatment.  The 
veteran has also demonstrated actual knowledge of what 
information and evidence is required to substantiate his 
claim.  He has argued that his fungal condition of the feet 
was caused by exposure to Agent Orange and/or water during 
service and has demonstrated an understanding that there must 
be evidence showing that his current condition is related to 
service.  See Written statement dated February 20, 1998; VA 
Forms 9, dated December 15, 1999, and February 7, 2000.  And 
in August 2006 and April 2008, his representative 
specifically cited to 38 C.F.R. § 3.309(e) and referenced the 
RO's bases for denying the claim.  The veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims file, 
as are post-service VA and private examination reports and 
treatment records.  The Board further notes that the veteran 
has been provided with the applicable law and regulations, 
and there is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  The veteran has also not 
indicated any intention to provide additional evidence in 
support of his claim.

The Board also does not find that it is necessary to remand 
the veteran's claim for service connection for fungal 
infection of the toes of both feet for an additional 
examination and etiological opinion.  More specifically, as 
will be shown more fully below, the Board has interpreted the 
February 1999 examiner's opinion as not finding a correlation 
between this condition and service because of the gap between 
service and the first diagnosis of the condition, and while 
the Board finds that the veteran is certainly capable of 
identifying his current symptoms (see McClendon v. Nicholson, 
20 Vet. App. 79 (2006), there is no evidence of any in-
service complaints or treatment for this disorder or of 
continuity of symptoms since service.  Thus, the Board finds 
that an additional examination as to this claim is not 
warranted under 38 C.F.R. § 3.159(c)(4) (2007).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement of Service Connection for Fungal Infection 
of the Toes of Both Feet

Background

Service medical records do not reflect any relevant 
complaints or findings, with the exception of the veteran's 
March 1966 enlistment examination that noted that the veteran 
had a history of fungus infection of the feet.

At the time of the veteran's initial post-service VA 
examination in May 1968, examination of the skin revealed no 
abnormalities.

Private treatment records from Dr. Phillips for the period of 
May 1990 to June 1993 reflect that in October 1990, the 
veteran complained of a painful left big toe.  Examination 
revealed an elongated thick mycotic incurvated hallux nail 
margin, which was painful to pressure.  The assessment was 
paronychia of the left hallux, ingrown toenail on the left, 
and mycotic nail.  The veteran was to return to the clinic to 
have the hallux nail removed.  In July and October 1991, 
examination of the feet revealed 10 elongated thick mycotic 
nails, and the assessment included mycotic nails.  In January 
1992, the veteran complained of painful long thick toenails 
and a blister on the left big toe.  Examination indicated an 
abscess of the distal aspect of the left hallux which was 
drained.  The veteran was also found to have macerated 
webspaces bilaterally, mycotic nails, and tinea pedis.  

VA general medical examination in February 1999 revealed that 
the veteran's complaints included toe fungus which was 
reportedly first diagnosed in 1990.  Examination of the feet 
and toes revealed interdigital onychomycosis.  Although it 
was indicated that the veteran was maintaining good hygiene, 
some intertrigo was noted in the fourth and fifth toes, left 
more than right.  The diagnosis included bilateral toe 
fungal, possible chronic infection; onychomycosis.  In the 
examiner's opinion, because the complaints were detected in 
1990 and the veteran was released from the service in 1968, 
the examiner did not have any exact etiology, "if at all 
connected to the Agent Orange because of the mentioned gap."  

VA general medical examination in March 2003 revealed that 
the veteran had noticed thickening of his toenails and had 
been using a cream for right leg pigmented skin lesions.  
Examination of the skin revealed onychomycosis of the 
toenails, predominantly the big toes, with hard and thickened 
nails.  The diagnosis included onychomycosis of the toenails.  

A private medical statement from June 2004, reflects that the 
veteran was treated for an infected sebaceous cyst on his 
back.  VA outpatient records for the period of March 2003 to 
April 2006 do not reflect any relevant treatment or 
complaints.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
this provision provides that for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.307(a)(6)(ii) 
provides a 1-year manifestation period from the date of the 
last exposure for acute and subacute peripheral neuropathy.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).




The record reflects multiple diagnoses involving the toes and 
toenails, such as mycosis, beginning in October 1990.  
Therefore, the Board concedes the existence of a current 
disability with respect to this claim.  While the Board 
recognizes the veteran's service in Vietnam entitles him to a 
presumption of exposure to Agent Orange, since no condition 
of the veteran's toes has been diagnosed as one of the 
diseases eligible for service connection based on such 
exposure, the veteran is not entitled to service connection 
for onychomycosis on a presumptive basis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  It is the veteran's 
additional contention, however, that his fungal infection of 
the toes of both feet is related to the wet conditions he was 
exposed to in Vietnam, at which time his feet were constantly 
wet.  

Therefore, in order to prevail on the claims, there must be 
evidence linking the veteran's fungal infection of the toes 
of both feet to service, either as a result of being 
constantly exposed to wet conditions or otherwise.  In this 
case, since the veteran is not entitled to presumptive 
service connection based on exposure to Agent Orange, there 
would have to be competent medical evidence linking the 
veteran's fungal infection of the toes of both feet to 
service, and the record simply does not contain such 
evidence.  

The veteran is competent to describe his symptoms and 
observations.  He has not described suffering from continuity 
of symptomatology since service.  In December 1999, he stated 
that a private doctor told him that his condition had been 
dormant for many years and was just now showing up.  However, 
a lay person's statement about what a physician told him, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

Additionally, the veteran's statement that his fungal 
infection of the toes of both feet is related to exposure to 
wet conditions and/or Agent Orange during service has no 
probative value.  More specifically, the statements of the 
veteran that seek to link his fungal infection of the toes of 
both feet to active military service as a result of constant 
exposure to wet conditions and/or Agent Orange while in 
Vietnam are of minimal or no weight as it has been held that 
lay assertions with respect to issues of medical causation do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Rather, the more probative and persuasive evidence instead 
reflects no complaints or treatment of fungal infection of 
the toes of both feet during service or for many years 
thereafter.  The first documented diagnosis of toe fungus was 
contained within private treatment records, dated in October 
1990.  Significantly, there is also no medical evidence or 
opinion relating his fungal infection of the toes to his 
period of service, and the only examiner who ventured an 
opinion on the possibility of a relationship apparently 
concluded that he could not do so based on the gap between 
the veteran's service in 1968 and the first diagnosis of 
fungal infection of the toes in 1990.  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed fungal infection 
of the toes of both feet and active service, and that the 
claim should therefore be denied.  


ORDER

Entitlement to service connection for fungal infection of the 
toes of both feet is denied.


REMAND

With respect to the remaining claim for a rating in excess of 
30 percent for multiple, corneal scars, bilateral eyes with a 
traumatic cataract left eye, in the Board's remand of October 
2006, the Board specifically requested that the VA eye 
examination that was to be scheduled in connection with this 
claim was to include the total field of 



vision of each eye (see 38 C.F.R. § 4.76a (2007)), and the 
examiner was to also comment on whether field of vision 
studies indicated that visual concentric contraction in each 
eye was demonstrated to 5 degrees, to 15 but not to 5 
degrees, to 30 but not to 15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 degrees.  In this regard, 
based on the information contained in the January 2007 
examination report prepared in response to the Board's 
remand, while the Board believes that it can conclude that 
the field of vision was totally depressed for the left eye, 
the examiner does not provide a total field of vision for the 
right eye or comment on whether visual concentric contraction 
in the right eye was demonstrated to 5 degrees, to 15 but not 
5 degrees, to 30 but not to 15 degrees, to 45 but not to 30 
degrees, or to 60 but not to 45 degrees.  Therefore, although 
the January 2007 VA examiner's statements could additionally 
be interpreted to indicate that there was no impairment of 
the veteran's field of vision on the right, the Board finds 
that because its remand orders were not fully complied with, 
it is required to again remand this matter to insure 
compliance pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the Board finds that this claim must again be 
remanded so that the veteran can be afforded a new VA eye 
examination in order that the examiner can provide a total 
field of vision for the right eye and comment on the extent, 
if any, of any visual concentric contraction for the right 
eye based on that examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records related to the  veteran's eyes, 
dated since April 2006.

2.  The veteran should also be afforded 
a new VA eye examination.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the VA examination report.  Any and 
all studies deemed necessary, to 
include field of vision, should be 
performed.  

The examiner is requested to include 
the total field of vision for both the 
right and left eyes.  See 38 C.F.R. 
§ 4.76a (2007).  

The examiner should also specifically 
comment on whether field of vision 
studies reflect that visual concentric 
contraction in each eye is demonstrated 
to 5 degrees, to 15 but not to 5 
degrees, to 30 but not to 15 degrees, 
to 45 but not to 30 degrees, or to 60 
but not to 45 degrees.

Complete rationale for all opinions 
expressed should be provided.

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


